Citation Nr: 1117837	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-24 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right leg varicose veins.

2.  Entitlement to an initial compensable disability rating from June 1, 2005, to July 8, 2007, and a rating in excess of 10 percent beginning July 9, 2007, for left leg varicose veins.

3.  Entitlement to an initial compensable disability rating for cherry angioma of the right shoulder.

4.  Entitlement to service connection for fibromyalgia, claimed as a disability of multiple joints.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2007, during the pendency of this appeal, the RO granted a higher disability rating of 10 percent for left leg varicose veins, effective July 9, 2007.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to a rating in excess of 10 percent for left leg varicose veins from July 9, 2007, remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In January 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  She submitted additional evidence at that time, with a waiver of RO jurisdiction over that evidence.  A transcript of this hearing is associated with the claims file.

The Board initially notes that, after reviewing the evidence of record, the issue of entitlement to service connection for a disability of multiple joints has been recharacterized as entitlement to service connection for fibromyalgia, as this characterization more accurately reflects the other information of record.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009) (holding that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The issues of entitlement to increased initial ratings for right and left leg varicose veins are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cherry angioma of the right shoulder is manifested by pain and itching, but is not deep or unstable, and does not exceed six square inches or cause limitation of right shoulder function.

2.  The credible evidence demonstrates that the Veteran has experienced pain in multiple joints since service, which has developed into her currently diagnosed fibromyalgia.

3.  The record does not demonstrate that the Veteran currently has a diagnosis of bilateral carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent, but not higher, for cherry angioma of the right shoulder, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7819 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).
2.  Fibromyalgia was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  Bilateral carpal tunnel syndrome was not incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a compensable disability rating for her right shoulder disability.  She also asserts that she has had continuous pain in multiple joints since service (exclusive of the knees and lumbar and cervical spines, which have been separately service-connected), and that her bilateral carpal tunnel syndrome was incurred during active duty.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 
With regard to the claim for fibromyalgia, in light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist have been satisfied is not required.  No further notification or assistance is necessary with respect to this claim, and deciding this issue at this time is not prejudicial to the Veteran.

With regard to the claims for an increased rating for a right shoulder disability and service connection for bilateral carpal tunnel syndrome, in a December 2007 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection and an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The Board further notes that, in the December 2007 letter, the Veteran was also notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the December 2007 letter, and opportunity for the Veteran to respond, the March 2008 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, and the Veteran's May 2005 and July 2007 VA examinations.  A review of the reports of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, together, the examinations appear complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also of record and considered in connection with the appeal is the transcript of the Veteran's hearing and various written statements provided by the Veteran as well as by her spouse, on her behalf. 

In sum, the Board finds the duty to assist and duty to notify provisions have been fulfilled and no further action is necessary under those provisions.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3.  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In appeals such as the right shoulder claim, which concern the assignment of the initial disability rating, the level of disability from the grant of service connection forward will be examined.  Higher evaluations for separate periods are available based on the facts found during the appeal period to account for any fluctuation in severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's cherry angioma of the right shoulder is currently rated noncompensably (zero percent) disabling under Diagnostic Code 7819, which instructs that benign skin neoplasms are to be rated as disfigurement of the head, face, or neck; scars; or impairment of function.  See 38 C.F.R. § 4.118, Diagnostic Code 7819.  This includes consideration of Diagnostic Codes 7800-7805.  

The Veteran's right shoulder angioma is not located on the head, face, or neck, so Diagnostic Code 7800 is inapplicable in the instant case.

Under Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding six square inches (39 square centimeters) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7802, scars, other than head, face, or neck, that are superficial and that do not cause limited motion in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7803, superficial and unstable scars warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  

Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a maximum 10 percent evaluation.  

Scars are otherwise rated based on limitation of function of affected part pursuant to Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 7805.  

The Board notes that Diagnostic Codes 7800-7805 were amended in October 2008, Generally, when a law or regulation changes during a pending appeal, the Board considers both the old and new regulation.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  In this case, the Veteran's right shoulder claim was received in April 2005, prior to the regulation change.  The record also reflects that the RO has provided the Veteran with notice of the criteria in effect prior to October 2008, but not the revised regulation.  Nevertheless, the Board is evaluating the Veteran's disability based on the old regulation in effect at the time the claim was received because it finds the old regulation to be more favorable to the Veteran.

The Veteran underwent a VA examination in May 2005.  The examiner noted that the Veteran had a cherry angioma of her right posterior shoulder as well as epitheliomas of the skin around her neck with have been removed on numerous occasions with liquid nitrogen.  At the time of the examination, she was asymptomatic.  Physical examination revealed a 3 millimeter hemangioma on her right posterior shoulder of no clinical consequence.  

The Veteran underwent a second VA examination in July 2007.  At that time, the Veteran reported that her right shoulder lesion was growing slowly.  On examination, there was a 1/4 inch x 1/4 inch hemangioma above the right shoulder.  It was dark red in color.  No tenderness was noted on palpitation.  

At her January 2010 hearing, the Veteran testified that her cherry angioma was itchy and painful as it was peeling often, particularly in the summer months.  See Board Hearing Transcript (Tr.) at 12-14.

In this case, the evidence of record does not show that the Veteran's cherry angioma is deep or unstable, as there is no evidence of underlying soft tissue damage or loss of covering of skin over the area of the angioma.  Nor does the angioma exceed six square inches.  In addition, neither VA examiner indicated that the cherry hemangioma is associated with limitation of function of the right shoulder, and the Veteran has not asserted otherwise.  Accordingly, based on the record, compensable ratings are not warranted under Diagonstic Codes 7801, 7802, 7803 or 7805.

However, the Veteran credibly testified at her January 2010 hearing that the cherry angioma was consistently painful and itchy.  The Veteran is competent to give evidence about what she experienced; i.e., that she had pain and itching.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (noting that a layperson "is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Therefore, resolving all reasonable doubt in favor of the Veteran, based on her complaints of pain and itching in the area of the right shoulder cherry angioma, the Board finds that an initial 10 percent disability rating under Diagnostic Code 7804 is warranted.  As noted above, this is the maximum rating for painful and tender scars under Diagnostic Code 7804.

In deciding this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  See Fenderson, supra.  As the disability has remained relatively stable at this increased level, however, staged ratings are not appropriate.

The evidence of record does not raise the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, the rating criteria found in Diagnostic Code 7804 reasonably describe the Veteran's disability level and symptomatology.  They account for her complaints of pain and itching.  Furthermore, the competent evidence does not demonstrate that her right shoulder angioma causes marked interference with the Veteran's activities of daily living, over and above what it is contemplated by the schedule.  Occupationally, the Veteran is a realtor.  Though the Veteran asserts that she is extremely self-conscious from her right shoulder angioma which affects her ability to show houses, there is no indication in the record that the disability has required frequent hospitalizations, nor has it otherwise produced impairment unrecognized by the schedule.

On the whole, the evidence does not support the proposition that the Veteran's service-connected right shoulder cherry angioma presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Rather, her disability picture is contemplated by the rating schedule, and the schedular evaluation (at the increased, 10 percent level) is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.

Service Connection

The Veteran seeks service connection for fibromyalgia and bilateral carpal tunnel syndrome.  Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr, supra, at 308.  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra. Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Fibromyalgia

In this case, the current medical evidence establishes that the Veteran carries a diagnosis of fibromyalgia.  See October 2008 record of J.E.C., M.D.  The first element of service connection, therefore, has been met.

The Veteran's service treatment records reflect that in October 1998, she presented with complaints of pain in multiple joints.  The examiner diagnosed "arthritic symptoms, rule-out lupus."  Follow-up testing revealed a positive antinuclear antibody (ANA), and a consult with rheumatology was recommended.  In November 1998, a rheumatologist determined the Veteran's ANA results were of "uncertain clinical significance," and diagnosed the Veteran with arthralgias.  The Veteran subsequently presented for treatment of joint pain on a number of occasions, including a complaint of "body aches" in October 2002 and joint aches over the entire body in February and July 2004.  Just prior to separation, the Veteran again complained of joint and muscle aches over her entire body; she separated from service in March 2005.  This evidence establishes the second element of service connection, that of an in-service incurrence.  The question that remains, therefore, is whether the Veteran's current diagnosis is related to the arthralgias and positive ANA test diagnosed in service.

A VA examination in May 2005 notes the Veteran's ongoing complaints of multiple joint pain.  When the Veteran discussed her medical history with the examining physician at the examination, she reported an onset of symptoms in the last ten years, consistent with her service treatment records.  After physical examination, the examiner diagnosed "diffuse arthralgia, duffuse myalgia, etiology unclear."

Private treatment records dated from September 2007 forward reflect recurrent treatment for multiple joint pain.  When the Veteran discussed her medical history with the examining rheumatologist during her initial visit, she again reported the onset of her joint pain in service.  The rheumatologist diagnosed generalized arthralgias but recommended further testing.  After conducting additional diagnostic and laboratory tests, the rheumatologist diagnosed fibromyalgia in November 2008.  

In January 2010, B.B., M.D. opined that the Veteran's fibromyalgia could have started while in the military.  Additionally, the Veteran's spouse submitted a statement in January 2010 which details the Veteran's continuous complaints of multiple joint pain since they were married in 1988. 

The Board finds that the evidence of record supports a finding of service connection for the Veteran's fibromyalgia, based on a continuity of symptomatology since her in-service complaints of multiple joint pain and diagnosis of arthralgias.  The medical evidence in the years following the Veteran's service confirm that she was experiencing multiple joint pain similar to that which she experienced in service.  The Veteran credibly testified before the undersigned in 2010 that her pain continued from that time.  She is competent to testify as to symptoms she can observe herself, such as pain.  See Jandreau and Washington, supra.  That joint pain has been linked specifically to an underlying diagnosis of fibromyalgia.  The record does not establish any other possible causes of the Veteran's multiple joint pain.  The 2010 private opinion tends to support the Veteran's contentions.  In short, the Board finds that the Veteran has credibly established her continuity of symptoms since her separation from service.  On that basis, service connection is granted.

Bilateral Carpal Tunnel Syndrome

As described above, the initial element of service connection requires medical evidence of a currently diagnosed disability.  The extensive record has been reviewed.  The Veteran underwent a VA examination in May 2005.  The examiner noted that "the Veteran clearly does not have carpal tunnel syndrome," emphasizing that she had no numbness or tingling of her fingertips.  The examiner opined that the Veteran's pain in her hands and wrists which radiated up to her forearms were all part of her myalgia.  In the diagnosis section of the report, the examiner noted that there was no evidence of carpal tunnel syndrome.

Private x-rays of the hands in September 2007 revealed no significant abnormalities.

A private rheumatologist noted in January 2008 that an electromyography (EMG) study was negative for carpal tunnel syndrome.  A January 2008 magnetic resonance imaging (MRI) study of the left hand revealed no synovitis, no subchondral erosions, and no stigmata for inflammatory arthritis.  An MRI study of the right hand revealed subchondral erosions as well as synovitis which were suspicious of inflammatory arthritis.  No diagnosis of carpal tunnel syndrome was rendered.

Although the Veteran has experienced pain in her hands, she has been consistently found to have no carpal tunnel syndrome.  The Court has specifically disallowed service connection where there is no present disability: "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply. Accordingly, service connection for bilateral carpal tunnel syndrome must be denied.


ORDER

An initial 10 percent rating, but not higher, for cherry angioma of the right shoulder is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for fibromyalgia is granted.  

Service connection for bilateral carpal tunnel syndrome is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the remaining claims. 

The Veteran was last provided a VA examination that addressed the severity of her right and left leg varicose veins in July 2007.  She has testified that the disabilities have worsened.  See Board Hearing Tr. at 4. The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Due to the Veteran's assertion that the disabilities have worsened in severity since her last examination in 2007, the Veteran should be scheduled for an examination that evaluates the severity of the Veteran's right and left leg varicose veins. 

The Veteran also testified that she was referred to a private physician to treat her varicose veins, Dr. M., and would be making an appointment in the near future since she was running out of medications.  See Board Hearing Tr. at 6.  Hence, it appears that pertinent private treatment records may be outstanding and should be obtained on remand.

Accordingly, these remaining issues are REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment or evaluation she has received for her varicose veins since service and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any records from Dr. M.  The RO should obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Then schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected right and left leg varicose veins.  The Veteran's claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should detail how often the Veteran's service-connected varicose vein disabilities cause persistent edema, subcutaneous induration, stasis pigmentation, eczema, or persistent ulceration.  A report of the examination should be prepared and associated with the Veteran's claims file.
3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


